Citation Nr: 1600230	
Decision Date: 01/05/16    Archive Date: 01/12/16

DOCKET NO.  08-00 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left heel spur, to include as secondary to service-connected bilateral pes planus and right heel spur.

2.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from July 1968 to July 1970  

These matters come before the Board of Veterans' Appeals (Board) from October 2005 (PTSD) and August 2007 (left heel spur) rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Detroit, Michigan.  

These matters were previously before the Board in November 2011 and were remanded for further development.  They have now returned to the Board for further appellate consideration. 

The newly reopened issue of entitlement to service connection for a left heel spur and the issue of entitlement to a rating in excess of 50 percent for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed September 2003 decision, the RO denied service connection for a left heel spur. 

2.  Evidence added to the record since the last final denial in 2003 is new and material and raises a reasonable possibility of substantiating the Veteran's claim for service connection for a left heel spur.


CONCLUSION OF LAW

Evidence received since the September 2003 RO decision that denied service connection for a left heel spur, which was the last final denial with respect to this issue, is new and material; the claim is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156, 20.302, 20.1103 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Notice was provided in April 2007.

The Board in the decision below, reopens the Veteran's claim and remands it for further development.  As the Board is granting the request to reopen and remanding the claim, the Board does not need to discuss VA's duty to assist at this time. 

Legal Criteria

Service Connection 

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

New and Material Evidence

In general, RO decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra. Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is existing evidence not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, lay assertions of medical causation cannot serve as the predicate to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

Analysis

Historically, in September 2003, the RO denied the Veteran's claim because it found that the service treatment records were negative for treatment for a left heel spur, there was no diagnosis of a left heel spur upon separation from service in 1970, and there was no diagnosis of a left heel spur upon VA examination in April 2003.

Evidence at the time of the last final denial

The Veteran's STRs reflect that arch supports were requested in April 1970 and note that the Veteran complained of foot trouble upon separation in July 1970 (A 1969 STR reflects a corn on the right foot and that new boots were issued.)

At the time of the last final denial, the evidence reflected a finding of a left heel spur (August 1998 VA record), referral for treatment based on the August 1998 radiology record (July 1999 VA record), chronic heel spur syndrome (February 2000 and May 2000 VA records), private treatment for his feet and bilateral subtalar joint pronation, plantar fasciitis on the left side, and valgus deformity of the left heel due to pronation (March 2000 private record), and a diagnosis of plantar fasciitis and heel spur (calcaneal) on the left (June 2002).

A 2003 VA examination report reflects that Veteran reported the onset of left heel pain as six or seven months earlier, or in 2002.  The 2003 VA examination report reflects normal x-rays for the left foot. 

Evidence since the last final denial in 2003

The evidence now includes additional VA records which reflect that the Veteran continued to use orthoses in his shoes, that he had calcaneal spurs bilaterally, heel spur syndrome bilaterally (e.g. December 2005, October 2006), and a left heel spur (March 2007).

The evidence also includes written articles taken from the internet which discuss heel spurs and that flat feet may predispose someone to a heel spur.  

VA clinical opinions in 2008 and 2014 reflect that it is less likely than not that the Veteran's heel spur is causally related to service. 

Old and New evidence taken together

The Veteran is in receipt of service connection for bilateral flat feet.  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Given the fact that the Veteran has a new diagnosis of a left heel spur, and the article which suggests a relationship between heel spurs and flat feet, the Board finds that new and material evidence has been received. 

ORDER

Since new and material evidence has been received to reopen the claim of entitlement to service connection for a left heel spur, the claim is reopened, and the appeal is allowed to this extent.


REMAND

Left Heel Spur

Having reopened the Veteran's claim, the Board finds that further development is necessary prior to its adjudication. 

VA opinions were obtained in 2008 and 2014; however, none of them provided sufficient rationale as to why it is less likely than not that the Veteran's heel spur is caused by, or aggravated by, his service-connected flat feet.  In addition, the 2014 report appears to indicate that, because it has been more than 35 years since separation from service, the Veteran's left heel spur is unlikely to be related to service; however, this fails to discuss the 1998 findings of a left heel spur, and the effect, if any, of the Veteran's other already service-connected foot disabilities, which include the use of orthoses  

Another opinion is needed.

PTSD

The most recent VA examination by a doctor is from September 2005.  (The evidence also includes a social worker report from January 2007.)  The Veteran's accredited representative, in a November 2015 brief, contended that given the length of time since the last VA examination, the fact that there may be additional medical records which are relevant to the claim, and that it is "probable" that the Veteran's PTSD has worsened, a remand is warranted.

The September 2005 VA examination report reflects that the Veteran had not previously had any acquired psychiatric treatment.  The January 2007 social worker record reflects that the Veteran had "sporadic" services.  The Board finds that additional treatment records from September 2005 to present, if any, and a current VA examination report, may be useful to the Board in adjudicating the Veteran's claim. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for PTSD since September 2005.  After securing the necessary release, the obtain these records, to include VA records from September 2005 to present.   

2.  After completion of the foregoing, schedule the Veteran for an acquired psychiatric examination to determine the current severity of his PTSD.  The claims folder and copies of all pertinent records should be made available to the examiner for review.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the PTSD.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible. 

3.  Obtain a supplemental clinical opinion from an appropriate examiner, preferably a podiatrist, that addresses the current nature and likely etiology of the left heel spur.  The claims folder and copies of all pertinent records should be made available to the examiner for review.  If the examiner cannot provide an opinion without an examination, the Veteran should be scheduled for an examination.  

(a) Is it at least as likely as not (50 percent or higher degree of probability) that any current left heel spur was incurred in or aggravated by service?

(b) Is it at least as likely as not (50 percent or higher degree of probability) that any current left heel spur was caused by his service-connected foot disabilities (bilateral flat feet and right heel spur)?

(c) Is it at least as likely as not that the Veteran's service-connected disabilities (bilateral flat feet and right heel spur) aggravated any current left heel spur?

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of left heel spur disability present (i.e., a baseline) before the onset of the aggravation. 

In providing the opinion, the examiner should consider the following:  a.) the April 1970 STR noting a request for arch supports; b.) the August 1998 VA finding of a left heel spur; c.) the July 1999, February 2000, and May 2000 VA records of a left heel spur; d.) the private treatment records for various foot disabilities of bilateral subtalar joint pronation, plantar fasciitis on the left side, and valgus deformity of the left heel due to pronation (March 2000 private record), and a diagnosis of plantar fasciitis and heel spur (calcaneal) on the left (June 2002); e.) the 2003 VA examination report of left heel pain for six or seven months and normal x-rays of the left foot; f.) 2005 and 2006 VA records of a diagnosis of bilaterally calcaneal spurs and heel spur syndrome (e.g. December 2005, October 2006), and a left heel spur (March 2007); g.) the Veteran's use of orthoses; and h.) the articles on heel spurs cited by the Veteran's representative from the foothealth facts.org, webmd. com, ourhealthnetwork.com, and mayoclinic.com. 

The clinician should provide an adequate rationale for his/her opinion, to include, if pertinent: a.) a discussion as to whether heel spurs go away with treatment as a reason why the Veteran would not have one in 2003 upon x-ray; b.) the onset date of the Veteran's current heel spur; c.) the Veteran's pes planus as it may relate to his left heel spur; d.) the Veteran's right heel spur as it may relate to his left heel spur; and e.) the size of the left heel spur and whether the size is indicative of its onset or etiology.

4.  Thereafter readjudicate the issues on appeal.  If a benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


